Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 4/22/2022.
•	 Claims 1-20 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• modeling a secondary material as a grid-based fluid volume completely surrounding the plurality of objects, the fluid volume comprising a layer portion and an outer portion, the layer portion being positioned between the plurality of objects and the outer portion; 
assigning at least one boundary condition to a boundary positioned between the layer portion and the outer portion based at least in part on pressures of the outer portion and configured to affect the layer portion, wherein the at least one boundary condition comprises a pressure boundary condition. 
determining values of motion parameters for the primary material based on the plurality of objects and the layer portion; and
determining values of motion parameters for the secondary material based on the plurality of objects, the layer portion, the at least one boundary condition, independent of the outer portion.

	The closest prior art of record – Stomakhin et al., (Fluxed Animated Boundary Method, ACM, 2017, pp 1-8) discloses a novel approach to guiding physically based particle simulations using boundary conditions. Unlike commonly used ad hoc particle techniques for adding and removing the material from a simulation, our approach is principled by utilizing the concept of volumetric flux. 
Another relevant prior art of record - Soderstrom et. al. (A PML-Based Nonreflective Boundary for Free Surface Fluid Animation, ACM transaction, 2010, pp 1-17) teaches a novel non-reflective boundary condition for the free surface incompressible Euler and Navier-Stokes equations.
Yet, another relevant prior art of record - Erik Gros (Numerical Modelling of Two-Phase Flow with Moving Boundary Fitted Meshes, ECOLE POLYTECHNIQUE FEDERALE DE LAUSANNE, 2018, pp 1-116) presents a novel integrated approach supporting the seamless unification of FLIP and dynamic shape matching. We devise new algorithms to tackle existing difficulties when handling new phenomena such as high-fidelity fluid—solid interactions, solid deformations, melting and immiscible fluid coupling.
Calderer et al. (Level set immersed boundary method for coupled simulation of air/water interaction with complex floating structures, 2014, Elsevier, pp 201-227) conceptually presents new computational approach for simulating the coupled interaction between air-water flows and arbitrarily complex floating rigid bodies.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claim 1.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146